Citation Nr: 1430755	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the reduction in the disability rating for posttraumatic stress disorder (PTSD) from 100 percent to 10 percent was proper.

2.  Entitlement to a rating in excess of 30 percent for PTSD.

3.  Entitlement to a permanent status of the total disability rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) from March and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the March 2010 decision, the RO reduced the disability rating for PTSD from 100 percent to 10 percent, effective June 1, 2010.  In the June 2010 decision, the RO granted an increased (30 percent) rating for PTSD, effective from June 1, 2010.

In November 2010, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to a permanent status of the total disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a claim requesting a permanent status of the total disability rating for his service-connected PTSD; in a rating decision issued on November 4, 2009, the RO informed the Veteran of the proposal to reduce the disability rating in effect for PTSD due to his failure to report for a necessary VA reexamination.

2.  During a telephone conversation on November 5, 2009 and in a letter received by the RO on November 23, 2009, the Veteran expressed his willingness to report for a VA reexamination of his service-connected psychiatric disability.

3. A VA reexamination of the Veteran's service-connected psychiatric disability was scheduled for March 5, 2010, but he contacted VA on March 2, 2010 and provided good cause for his inability to attend the scheduled reexamination; a new VA reexamination was not scheduled prior to the reduction of the disability rating for PTSD.


CONCLUSION OF LAW

The reduction in the disability rating for PTSD from 100 percent to 10 percent was not proper.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in restoring the 100 percent rating for PTSD (and, thereby, rendering the claim for an increased rating for PTSD mood), the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim "); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

As applicable to this case, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (c) of 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness of the claimant.  38 C.F.R. § 3.655(a).

When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability for which the reexamination was scheduled will be discontinued or, if a minimal evaluation is established, reduced to the lower evaluation.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor, and a statement of the claimant's procedural and appellate rights. The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. § 3.655(c)(1).

If notice is received that the claimaint is willing to report for a reexamination before payment has been discontinued to reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  When a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655(c)(3). 

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The rating reduction for the Veteran's service-connected psychiatric disability was proposed in a November 2009 rating decision and implemented in the March 2010 decision, effective June 1, 2010.

In September 2009, the Veteran requested a permanent status of the total disability rating for his service-connected PTSD.  A VA reexamination for purposes of determining continued entitlement to a 100 percent rating was scheduled for a date in October 2009, but the Veteran failed to report for the reexamination.
The November 2009 rating decision notified the Veteran that the rating for his service-connected PTSD was proposed to be reduced because he failed to report for a scheduled VA reexamination and that he was to notify the AOJ if he was willing to report for a reexamination at a future date.  The decision also informed the Veteran that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made, that if additional evidence was not received within that period the rating would be reduced, and that reduced payments would begin the first day of the third month following notice of a final decision.  Therefore, the November 2009 decision provided proper notice in accordance with 38 C.F.R. §§ 3.105(e) and 3.655(c)(1).

During a November 2009 telephone conversation with VA and in a November 2009 letter, the Veteran indicated that he had missed the scheduled VA reexamination due to family issues and that he was willing to report for a new reexamination.  Thus, a new VA reexamination was scheduled for a date in March 2010 pursuant to 38 C.F.R. § 3.655(c)(3).  Prior to the date of the reexamination, the Veteran contacted VA by telephone and stated that he was unable to attend the scheduled reexamination because he was unable to get out of bed due to his back.  He was informed to reschedule the examination when he was able to attend.

In the March 2010 decision, the rating for the Veteran's service-connected PTSD disability was reduced from 100 percent to 10 percent on the basis that he did not report for the scheduled reexamination in March 2010 and that the available treatment records supported a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Given that the Veteran provided timely notice that he was willing to report for a VA reexamination following his failure to report for the October 2009 reexamination and that he notified VA prior to the March 2010 reexamination that he would be unable to attend that examination for good cause (i.e. illness), the reexamination should have been again rescheduled in accordance with 38 C.F.R. § 3.655(c)(3).  In this regard, the Board notes that the Veteran did attend a VA psychiatric examination in June 2010 and that the June 2010 grant of a 30 percent rating for PTSD was based upon the findings made during that examination.
In light of the fact that the Veteran notified VA prior to the date of the March 2010 VA reexamination that he would be unable to attend the examination for good cause and that the reduction of the disability rating for PTSD was made without any further scheduling of a reexamination, the Board finds that the reduction in the disability rating for PTSD from 100 percent to 10 percent was not proper.  The failure to properly take into account the provisions of 38 C.F.R. § 3.655(c)(3) renders the reduction void ab initio.  Thus, the 100 percent disability rating is restored.

Moreover, the restoration of a 100 percent rating for PTSD for the entire period since the date of the reduction renders the issue of entitlement to a rating in excess of 30 moot for that disability moot.


ORDER

The reduction in the disability rating for PTSD from 100 percent to 10 percent was improper and the 100 percent rating is restored, effective June 1, 2010; the appeal is granted.

The appeal, as to the issue of entitlement to a rating in excess of 30 percent for PTSD, is dismissed.


REMAND

In the November 2009 rating decision the RO denied entitlement to a permanent status of the total disability rating for PTSD.  The Veteran submitted a notice of disagreement with respect to this decision in July 2010.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002). Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a statement of the case as to the issue of entitlement to a permanent status of the total disability rating for PTSD.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


